 Case 3:21-cv-00314-E-BH Document 31 Filed 04/27/21              Page 1 of 1 PageID 391



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SERAFINA LICCARDI,                   §
                                     §
          Plaintiff,                 §
                                     §
                                     §
v.                                   §                 CIVIL ACTION NO. 3:21-cv-00314-E
                                     §
FEDERAL EXPRESS CORPORATION, et al., §
                                     §
          Defendants.                §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge. Plaintiff’s

Motion for Federal Restraining Order, filed March 9, 2021 (Doc. 8), is DENIED.

       SO ORDERED.

       Signed April 27, 2021.



                                           Ada Brown
                                           UNITED STATES DISTRICT JUDGE
